Name: Decision of the EEA Joint Committee No 48/96 of 4 October 1996 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: marketing;  European construction;  technology and technical regulations;  building and public works
 Date Published: 1997-01-23

 23.1.1997 EN Official Journal of the European Communities L 21/1 DECISION OF THE EEA JOINT COMMITTEE No 48/96 of 4 October 1996 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting that Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 48/95 (1); Whereas Commission Decision 95/204/EC of 31 May 1995 implementing Article 20 (2) of Council Directive 89/106/EEC on construction products (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 1 (Council Directive 89/106/EEC) in Chapter XXI of Annex II to the Agreement:  395 D 0204: Commission Decision 95/204/EC of 31 May 1995 (OJ No L 129, 14. 6. 1995, p. 23). Article 2 The texts of Decision 95/204/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 November 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 4 October 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 140, 13. 6. 1996, p. 45. (2) OJ No L 129, 14. 6. 1995, p. 23.